Citation Nr: 1102949	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  93-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for residuals of 
a fracture of the maxilla, prior to January 25, 1996; in excess 
of 10 percent from January 25, 1996; and in excess of 30 percent 
from May 27, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to November 
1967, from March 1968 to October 1969, and from January 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision of the Winston-Salem, 
North Carolina Regional Office (RO), which denied an increased 
(compensable) rating for the Veteran's service-connected 
residuals of a fracture of the maxilla.  The claim has undergone 
a great deal of development and adjudication since that time, to 
include being remanded by the Board in October 1995, September 
2000, February 2004, March 2007, and August 2009.  In November 
1995, the case was transferred to the New Orleans, Louisiana 
Regional Office (RO).

In April 2003, the Veteran testified at a Board hearing in 
Washington, D.C. before the undersigned Acting Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the Board's August 2009 remand, it directed that an 
examination be conducted by an oral surgeon be obtained to 
determine the severity of the Veteran's service-connected 
residuals of a fracture of the maxilla.  The Board directed:

1.  The RO/AMC should have the Veteran 
undergo an examination by an oral surgeon 
to determine the severity of his service-
connected residuals of a fracture of the 
maxilla.  The claims folder should be 
provided to and reviewed by the oral 
surgeon, who should discuss the following:

a.)  All signs and symptoms of the service-
connected residuals of a fracture of the 
maxilla should be described in detail.

b.)  The oral surgeon should quantify, in 
millimeters, the specific limitation of 
inter-incisal movement and limitation of 
lateral excursion, if any, as well as any 
interference with mastication or speech.

c.)  The oral surgeon should provide a 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on temporomandibular motion.  The 
oral surgeon should also provide a 
description of the effect, if any, of 
the Veteran's pain on the function and 
movement of his temporomandibular 
joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability. The oral surgeon is to 
specifically indicate any additional 
range of motion lost in actual numbers 
and millimeters. (emphasis in original).

A review of the claims files shows that in August 2010, the 
Veteran was afforded a VA examination.  The examination report 
contains findings as to the inter-incisal opening.  Although the 
VA oral surgeon noted "no limitation of motion in (the 
Veteran's) mandibular range of motion," the report does not 
contain any findings as to the impact of pain, fatigability, and 
excessive weakness on temporomandibular motion.  Moreover, there 
is no indication as to whether repetitive range of motion testing 
was performed in order to determine additional limitation of 
motion.  
Given the foregoing, yet another remand is required because the 
Board's August 2009 remand instructions were not substantially 
complied with, and because the August 2010 VA examination report 
does not contain findings pertaining to functional loss that are 
sufficient for adjudication of the claim.  

The Veteran has a right, as a matter of law, to compliance with 
the remand orders of the Board.  Stegall v. West, 11 Vet. App. 
268 (1998).  Under the circumstances, the Board has no choice but 
to remand the claim once again to ensure compliance with due 
process.  Accordingly, on remand, the Veteran must be afforded 
another examination by an oral surgeon to determine the severity 
of his service-connected residuals of a fracture of the maxilla, 
to include findings as findings as to the impact of pain, 
fatigability, and excessive weakness on temporomandibular 
motion.  

The Board points out that it has specifically requested these 
findings in four previous remands (in September 2000, February 
2004, March 2007, and August 2009), but that in each case, the 
Board's instructions have not been substantially complied with.  

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination by an 
oral surgeon to determine the severity of 
his service-connected residuals of a 
fracture of the maxilla.  The claims folder 
should be provided to and reviewed by the 
oral surgeon, who should state that the 
Veteran's C-file has been reviewed, and who 
should discuss the following:

a.)  All signs and symptoms of the service-
connected residuals of a fracture of the 
maxilla should be described in detail.

b.)  The oral surgeon should quantify, in 
millimeters, the specific limitation of 
inter-incisal movement and limitation of 
lateral excursion, if any, as well as any 
interference with mastication or speech.

c.)  The oral surgeon should provide a 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on temporomandibular motion. The 
oral surgeon should also provide a 
description of the effect, if any, of 
the Veteran's pain on the function and 
movement of his temporomandibular 
joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability. The oral surgeon is to 
specifically indicate any additional 
range of motion lost in actual numbers 
and millimeters.

2.  Following completion of the 
foregoing, the examination report must 
be reviewed, and a determination made 
as to whether all medical findings 
necessary to rate the Veteran's 
disability that have been requested by 
the Board have been provided by the 
examiner, and whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010).

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


